Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2019 and 09/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 
Claim 1 recites the phrase “the exterior of the building” which lacks antecedent basis in the claim. Also, it is confusing how a roof forming element can face an exterior of a building when a roof is a part of said building and therefore, the elements of the roof cannot face themselves. The roof forming elements can face the opening of the building but purlins or other underlying support structure are not normally considered an exterior of a building. This deems the claim indefinite. 
Claim 1 also recites the phrase “at least substantially completely covering…” in Line 9 which is confusing and deems the claim indefinite. It is unclear what the metes and bounds of the phrase are as the terms “substantially” and “completely” are at odds since they have distinct meanings. For purposes of applying prior art, this phrase will be examined as “substantially covering.”
Claims 1 and 2 also recite “the (further) elongate reinforcement part covering at least a part of…” which is an incomplete phrase and deems the claim indefinite. For purposes of applying prior art, this phrase will be examined as “the elongate reinforcement part covering at least a part of the width of the base part.”
Claim 3 recites “and/or the further reinforcement part” which lacks antecedent basis in the claim. 
Claim 14 recites “feeding an elongate reinforcement part.” Since it is unclear is the Claim is referring back to the reinforcing part as claimed in Claim 1 or if this is a newly claimed reinforcing part, the claim is unclear and indefinite. For purposes of applying prior art, “an elongate reinforcing part” will be examined as “the elongate reinforcing part.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Konstantin (US 2014/0174008 A1) in view of Downs (US 2015/0275051 A1).
Claims 1 and 4; Konstantin discloses a roof forming element (204 or 206, Paragraph [0011]), a plurality of which may at least partially form a roof which closes an opening of a building (Paragraph [0061]), each of said plurality of roof forming elements (204, 206) closing a part of said opening (Paragraph [0061]), said roof forming element (204, 206) comprising a base part (Lower 10, 30) comprising an elongate roof plate (10) comprising a polymer (Paragraph [0053]), the base part having a length (Lateral direction shown from left to right in Figure 5A), defining a length direction (Figure 5A), and a width (2nd dimension of panel 10 in the direction along top of panels 10 as shown in Figure 5A), and having an exterior side (Bottom surface of lower 10, Figure 5A), and an interior side (Upper surface of lower 10, Figure 5A), opposite the exterior side (Figure 5A), facing an inner space of the building (Figure 5A), in use, a cover (Upper 10) for at least substantially completely covering the exterior side of the roof plate (Figure 5A) at a distance therefrom (Paragraph [0079]), connected to the roof plate (Via 20 and 48), so as to define an interior space of the roof forming element between the cover and the roof plate (As is shown in Figure 5A), and coupling means (Locking members 30, 32) for coupling the roof forming element in use to a further (206), neighboring roof forming element (Figure 5A) of said plurality of roof forming elements (Figure 5A) extending in parallel to the roof forming element (Figure 5A), the base part (Lower 10, 30) comprising an elongate reinforcement part (Lower 84, Figure 5A) comprising a resilient strip (Paragraph [0063]) and bonded to the base part at the interior side of the base part (Figure 5A) and extending in the length direction along the length of the base part (Figure 5A extending along length), the elongate reinforcement part covering at least a part of the width of the base part (Figure 5A) but does not expressly disclose the reinforcing element comprising a polymer and 
Downs discloses a reinforcing element (102) comprising a polymer (113, Paragraph [0042]) and unidirectional fiber (115, Paragraph [0042]), the strip of the elongate reinforcement part being a flexible composite (Paragraph [0036]) for the purpose of providing a tape or sheet which can be applied as a wrapping; structural seaming and joining; covering; patching; or other applications requiring engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures and an engineered control of force loads applied across joined component members (Paragraphs [0037]-[0040]) which provides a flexible-composite composition with provide both mechanical flexibility and a relatively high strength-to-weight ratio (Paragraph [0042]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin with the reinforcing element comprising a polymer and unidirectional fiber which is flexible, as taught by Downs, in order to provide a flexible tape or sheet which can provide an engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures to provide a reinforcement with provide both mechanical flexibility and a relatively high strength-to-weight ratio. 
 Since Downs discloses the composition having flexible fibers (Paragraph [0042]) and wherein the composite laminate can be elastic a first direction and inelastic in a second direction (Paragraph [0043]) or is a multi-directional material with designed elasticity and strength attributes in all directions (Claim 19), before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin, as modified above, with 
Please note the limitations of Claim 4 are deemed to be product-by-process (See MPEP 2113) and thus the end product being “bonded” is all that is required by Claim 4 as is shown above in the rejection to Claim 1. 
Claim 2; Konstantin discloses a further elongate reinforcement part (694, Figure 18) comprising a further resilient strip (Paragraph [0113]) bonded to the base part at the exterior side (Upper part of base part of Figure 18) of the base part (Figure 18) and extending in the length direction along the length of the base part (Figure 18 extending along length) and the further reinforcement part covering at least part of the width of the base part (Figure 18) but does not expressly disclose the further strip comprising a polymer and unidirectional fibers. 
Downs discloses a reinforcing element (102) comprising the further strip comprising a polymer (113, Paragraph [0042]) and unidirectional fiber (115, Paragraph [0042]), for the purpose of providing a tape or sheet which can be applied as a wrapping; structural seaming and joining; covering; patching; or other applications requiring engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures and an engineered control of force loads applied across joined component members (Paragraphs [0037]-[0040]) which provides a flexible-composite composition with provide both mechanical flexibility and a relatively high strength-to-weight ratio (Paragraph [0042]
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin with the further strip comprising a polymer and unidirectional fibers, as taught by Downs, in order to provide a flexible tape or sheet which can provide an engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures to provide a reinforcement with provide both mechanical flexibility and a relatively high strength-to-weight ratio. 
Claim 3; Konstantin does not expressly disclose multiple strips comprising a polymer and unidirectional fibers bonded to each other. 
Downs discloses multiple strips comprising a polymer and unidirectional fibers bonded to each other (Paragraph [0042]) for the purpose of providing a tape or sheet which can be applied as a wrapping; structural seaming and joining; covering; patching; or other applications requiring engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures and an engineered control of force loads applied across joined component members (Paragraphs [0037]-[0040]) which provides a flexible-composite composition with provide both mechanical flexibility and a relatively high strength-to-weight ratio (Paragraph [0042]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin with multiple strips comprising a polymer and unidirectional fibers bonded to each other, as taught by Downs, in order to provide a flexible tape or sheet which can provide an engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures to provide a reinforcement with provide both mechanical flexibility and a relatively high strength-to-weight ratio. 
Claim 5; Konstantin, as modified above, does not expressly disclose wherein the strip comprising a polymer and unidirectional fibers has a thickness in the range of 0.1 - 5 mm.
Since it is common to those having ordinary skill in the art to modify the size of a component to accommodate a particular application or installation or for a custom engineering requirement such as a compression of the locking members (30/32) with respect to each other, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin, as modified above, with wherein the strip comprising a polymer and unidirectional fibers has a thickness in the range of 0.1 - 5 mm.
Claim 6; Konstantin discloses wherein the polymer of the base part is a thermoplastic polymer (Paragraph [0053]).
Claim 15; Konstantin discloses a building (Paragraph [0018], [0021]), having a roof (Paragraph [0058]) closing an opening of the building (Paragraph [0021]), wherein the roof is at least partly formed by a plurality of roof forming elements according to claim 1 (As is displayed in Figures 5A-5B), each of said plurality of roof forming elements closing a part of said opening (Paragraph [0061], a purlin, rafter or other support (not shown) to hold adjoining juxtaposed glazing panel units), wherein the plurality of roof forming elements are supported by a support structure (Paragraph [0061]) of the building, which support structure surrounds the opening (Figures 4a-5b, Paragraph [0072]).

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konstantin (US 2014/0174008 A1) in view of Downs (US 2015/0275051 A1) and Laurin et al. (US 2013/0283710).
Claim 12; Konstantin, as modified above, does not expressly disclose a photovoltaic element in its interior space, wherein the cover is transparent to light. 
Laurin discloses a photovoltaic element in its interior space (Paragraph [0117]), wherein the cover is transparent to light (Paragraph [0119]) for the purpose of providing a modular roofing panel 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin, as modified above, with a photovoltaic element in its interior space, wherein the cover is transparent to light, as taught by Laurin, for the purpose of providing a modular roofing panel with a photovoltaic cell for electrical generation and a protecting cover which seals out the elements from the photovoltaic cell.
Claim 13; Konstantin, as modified above, does not expressly disclose wherein the photovoltaic element covers at least substantially the entire exterior side of the roof plate.
Laurin discloses wherein the photovoltaic element (508) covers at least substantially the entire exterior side of the roof plate (518, coverage as shown in Figure 43) for the purpose of providing a modular roofing panel with a photovoltaic cell for electrical generation and a protecting cover which seals out the elements from the photovoltaic cell.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin, as modified above, with wherein the photovoltaic element covers at least substantially the entire exterior side of the roof plate, as taught by Laurin, for the purpose of providing a modular roofing panel with a photovoltaic cell for electrical generation and a protecting cover which seals out the elements from the photovoltaic cell.
Claim 20; Konstantin, as modified above, does not expressly disclose the photovoltaic element being exchangeably disposed in the interior space.
Since electronic components can fail due unintended consequences such as water intrusion or falling debris impact, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin, as modified above, with wherein the photovoltaic element being exchangeably disposed in the interior space in .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Konstantin (US 2014/0174008 A1) in view of Downs (US 2015/0275051 A1) and Pollock (US 5,613,339 A).
Claim 14; Konstantin discloses extruding the polycarbonate modular panels (Paragraph [0053]) and Downs discloses extruding molten thermoplastic material through a plurality of fine, normally circular, die capillaries (Paragraph [0048]) to produce melt blown fibers but neither expressly disclose forming the combination by extrusion, while bonding the elongate reinforcement part to the base part by joining the elongate reinforcement part and the composition within the extrusion die. 
Pollock discloses forming the combination (201 with 7 or 13a,b) by extrusion (Column 11, Lines 65-68 through Column 12 Lines 1-15), while bonding the elongate reinforcement part (201) to the base part (7) by joining the elongate reinforcement part and the composition (Column 11, Lines 65-68 through Column 12 Lines 1-15) for the purpose of providing a suitable elastomeric resin having a Shore hardness less than the base PVC material from which the cover 7 is extruded and upwardly facing surfaces of the plank member bear on the co-extruded resin thus significantly increasing the friction between the cover and the plank member and cushioning the interface between the cover and the plank member.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin with forming the combination by extrusion, while bonding the elongate reinforcement part to the base part by joining the elongate reinforcement part and the composition within the extrusion die, as is taught by Pollock, in order to provide a co-extrusion of resin and polymer to form a unitary extrusion of materials to cushion an . 

Claims 1, 4, 7-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konstantin (US 2014/0174008 A1) in view of Downs (US 2015/0275051 A1) and Player (US 4,155,206).
Please note this is an alternate interpretation of the references to better view Applicant’s invention and to more clearly reject Claim 7 and its dependents as seen below. 
Claims 1 and 4; Konstantin discloses a roof forming element (204 or 206, Paragraph [0011]), a plurality of which may at least partially form a roof which closes an opening of a building (Paragraph [0061]), each of said plurality of roof forming elements (204, 206) closing a part of said opening (Paragraph [0061]), said roof forming element (204, 206) comprising a base part (Combination of Upper 10, Lower 10, 12, 30, 32) comprising an elongate roof plate (Upper 10) comprising a polymer (Paragraph [0053]), the base part having a length (Lateral direction shown from left to right in Figure 5A), defining a length direction (Figure 5A), and a width (2nd dimension of panel 10 in the direction along top of panels 10 as shown in Figure 5A), and having an exterior side (Upper surface of Upper 10, Figure 5A), and an interior side (Lower surface of Upper 10, Figure 5A), opposite the exterior side (Figure 5A), facing an inner space of the building (Figure 5A), in use, and coupling means (Locking members 30, 32) for coupling the roof forming element in use to a further (204, 206), neighboring roof forming element (Figure 5A) of said plurality of roof forming elements (Figure 5A) extending in parallel to the roof forming element (Figure 5A), the base part (Lower 10, 30) comprising an elongate reinforcement part (Lower 84, Figure 5A) comprising a resilient strip (Paragraph [0063]) and bonded to the base part at the interior side of the base part (Figure 5A) and extending in the length direction along the length of the base part (Figure 5A extending along length), the elongate reinforcement part covering at least a part of the width of the base part (Figure 5A
Konstantin does not expressly disclose a cover for at least substantially completely covering the exterior side of the roof plate at a distance therefrom, connected to the roof plate, so as to define an interior space of the roof forming element between the cover and the roof plate.
Player discloses a cover (62) for at least substantially completely covering the exterior side of the roof plate (75, Figure 1) at a distance therefrom (As seen in Figure 2), connected to the roof plate (Via 15 and 16), so as to define an interior space of the roof forming element between the cover and the roof plate (As is shown in Figure 2 and described in Column 6, Lines 55-65) for the purpose of providing including a skylight in the roofing system by providing a spaced cover which is arched in profile to enhance its stiffness.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin with a cover for at least substantially completely covering the exterior side of the roof plate at a distance therefrom, connected to the roof plate, so as to define an interior space of the roof forming element between the cover and the roof plate, as taught by Player, in order to provide a separate cover which provides a skylight which is arched to enhance stiffness. 
Konstantin, as modified above, does not further expressly disclose the reinforcing element comprising a polymer and unidirectional fiber, the strip of the elongate reinforcement part having a higher Young's modulus than the base part, or at least a part of the base part to which the elongate reinforcement part has been bonded.
Downs discloses a reinforcing element (102) comprising a polymer (113, Paragraph [0042]) and unidirectional fiber (115, Paragraph [0042]), the strip of the elongate reinforcement part being a flexible composite (Paragraph [0036]) for the purpose of providing a tape or sheet which can be applied as a wrapping; structural seaming and joining; covering; patching; or other applications requiring engineered control of force loads applied across joined components or within component sections and can be Paragraphs [0037]-[0040]) which provides a flexible-composite composition with provide both mechanical flexibility and a relatively high strength-to-weight ratio (Paragraph [0042]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin with the reinforcing element comprising a polymer and unidirectional fiber which is flexible, as taught by Downs, in order to provide a flexible tape or sheet which can provide an engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures to provide a reinforcement with provide both mechanical flexibility and a relatively high strength-to-weight ratio. 
 Since Downs discloses the composition having flexible fibers (Paragraph [0042]) and wherein the composite laminate can be elastic a first direction and inelastic in a second direction (Paragraph [0043]) or is a multi-directional material with designed elasticity and strength attributes in all directions (Claim 19
Please note the limitations of Claim 4 are deemed to be product-by-process (See MPEP 2113) and thus the end product being “bonded” is all that is required by Claim 4 as is shown above in the rejection to Claim 1.
Claim 7; Konstantin discloses the base part further comprising a beam (On either side beam is signified as 30 or 32), wherein the beam extends in the length direction of the roof plate (Figure 5B), is located at a first longitudinal side of the roof plate (Either left or right side depending on beam designation), and protrudes from the interior side of the roof plate (Figure 5A), wherein the other, second longitudinal side is free from such a beam protruding from the interior side of the roof plate (Beams 30/32 are disengagble from roof plate Upper 10 via flanges 12 so that only a single beam 30/32 could be connected at one time to said roof plate, Paragraph [0059]-[0060]), such that the base part comprising the roof plate and the beam has an L-shaped cross-section (Connection of Upper 10 to 200/202 form L shaped cross section, Figure 5B), wherein the roof forming element (Figure 5B), at least in a mounted condition of a plurality of such roof forming elements (Figure 5B) forming the roof, is configured such that the second longitudinal side of the roof forming element is arranged to be supported by the first longitudinal side of a further, neighboring one of said plurality of roof forming elements (200/202 locked together to form a singular unit such that flanges 12 are engaged and supported in the singular unit and supporting said roof plate 10 therein), so that the beam of the further roof forming element also supports the roof plate of the roof forming element (Figure 5B), and so that the respective roof plates of said roof forming element and further roof forming element are flush with respect to each other (As is displayed in Figure 5B).
Claim 8; Konstantin discloses wherein the beam comprises a polymer (Paragraph [0056]).
Claim 9; Konstantin discloses the beam being integral with the roof plate (Integral connection of 200/202 to 10 via 12
Claim 10; Konstantin, as modified above, does not expressly disclose wherein the ratio between the height of the beam and the width of roof plate is in the range of 1:15 to 1:1. 
Since it is common to those having ordinary skill in the art to modify the size of a component to accommodate a particular application or installation or for a custom engineering requirement such as a defining a custom spacing between roof plates, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin, as modified above, with wherein the ratio between the height of the beam and the width of roof plate is in the range of 1:15 to 1:1.  
Claim 11; Konstantin discloses wherein the elongate reinforcement part (84) is bonded to a free, lower surface of the beam (Figure 5A) facing away from the roof plate (Figures 5A-B).
Claim 16; Konstantin discloses the base part further comprising a beam (On either side beam is signified as 30 or 32), wherein the beam extends in the length direction of the roof plate (Figure 5B), is located at a first longitudinal side of the roof plate (Either left or right side depending on beam designation), and protrudes from the interior side of the roof plate (Figure 5A), wherein the other, second longitudinal side is free from such a beam protruding from the interior side of the roof plate (Beams 30/32 are disengagble from roof plate Upper 10 via  so that only a single beam 30/32 could be connected at one time to said roof plate, Paragraph [0059]-[0060]), such that the base part comprising the roof plate and the beam has an L-shaped cross-section (Connection of Upper 10 to 200/202 form L shaped cross section, Figure 5B), wherein the roof forming element (Figure 5B), at least in a mounted condition of a plurality of such roof forming elements (Figure 5B) forming the roof, is configured such that the second longitudinal side of the roof forming element is arranged to be supported by the first longitudinal side of a further, neighboring one of said plurality of roof forming elements (200/202 locked together to form a singular unit such that flanges 12 are engaged and supported in the singular unit and supporting said roof plate 10 therein), so that the beam of the further roof forming element Figure 5B), and so that the respective roof plates of said roof forming element and further roof forming element are flush with respect to each other (As is displayed in Figure 5B) and wherein the elongate reinforcement part (84) is bonded to a free, lower surface of the beam (Figure 5A) facing away from the roof plate (Figures 5A-B). 
Konstantin discloses a further elongate reinforcement part (694, Figure 18) comprising a further resilient strip (Paragraph [0113]) bonded to the base part at the exterior side (Upper part of base part of Figure 18) of the base part (Figure 18) and extending in the length direction along the length of the base part (Figure 18 extending along length) and the further reinforcement part covering at least part of the width of the base part (Figure 18) but does not expressly disclose the further strip comprising a polymer and unidirectional fibers. 
Downs discloses a reinforcing element (102) comprising the further strip comprising a polymer (113, Paragraph [0042]) and unidirectional fiber (115, Paragraph [0042]), for the purpose of providing a tape or sheet which can be applied as a wrapping; structural seaming and joining; covering; patching; or other applications requiring engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures and an engineered control of force loads applied across joined component members (Paragraphs [0037]-[0040]) which provides a flexible-composite composition with provide both mechanical flexibility and a relatively high strength-to-weight ratio (Paragraph [0042]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin with the further strip comprising a polymer and unidirectional fibers, as taught by Downs, in order to provide a flexible tape or sheet which can provide an engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one 
Konstantin does not expressly disclose multiple strips comprising a polymer and unidirectional fibers bonded to each other. 
Downs discloses multiple strips comprising a polymer and unidirectional fibers bonded to each other (Paragraph [0042]) for the purpose of providing a tape or sheet which can be applied as a wrapping; structural seaming and joining; covering; patching; or other applications requiring engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures and an engineered control of force loads applied across joined component members (Paragraphs [0037]-[0040]) which provides a flexible-composite composition with provide both mechanical flexibility and a relatively high strength-to-weight ratio (Paragraph [0042]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin with multiple strips comprising a polymer and unidirectional fibers bonded to each other, as taught by Downs, in order to provide a flexible tape or sheet which can provide an engineered control of force loads applied across joined components or within component sections and can be configured to assist the assembly of physical components to form one or more larger structures to provide a reinforcement with provide both mechanical flexibility and a relatively high strength-to-weight ratio. 
Konstantin, as modified above, does not expressly disclose wherein the strip comprising a polymer and unidirectional fibers has a thickness in the range of 0.1 - 5 mm.
Since it is common to those having ordinary skill in the art to modify the size of a component to accommodate a particular application or installation or for a custom engineering requirement such as a compression of the locking members (30/32) with respect to each other, before the effective filing date 
Konstantin, as modified above, does not expressly disclose wherein the ratio between the height of the beam and the width of roof plate is in the range of 1:15 to 1:1. 
Since it is common to those having ordinary skill in the art to modify the size of a component to accommodate a particular application or installation or for a custom engineering requirement such as a defining a custom spacing between roof plates, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin, as modified above, with wherein the ratio between the height of the beam and the width of roof plate is in the range of 1:15 to 1:1.  
Claim 17; Konstantin discloses wherein the polymer of the base part is a thermoplastic polymer (Paragraph [0053]).
Claim 18; Konstantin discloses wherein the beam comprises a polymer (Paragraph [0056]) but does not expressly disclose the polymer being the same as the polymer in the base part and/or in the strip.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin, as modified above with the polymer being the same as the polymer in the base part and/or in the strip, in order to provide like materials for the overall manufacturing of the parts of the assembly since the tooling and setup of the extrusion process would be set for the extrusion of the polymers of the  base part simplifying the manufacturing process and reducing cost of manufacturing. 
Claim 19
Since it is common to those having ordinary skill in the art to modify the size of a component to accommodate a particular application or installation or for a custom engineering requirement such as a defining a custom spacing between roof plates, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Konstantin, as modified above, with wherein the ratio between the height of the beam and the width of roof plate is in the range of 1:8 to 1:2.5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J GITLIN whose telephone number is (571)270-5525.  The examiner can normally be reached on Monday through Thursday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/M.J.G/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635